UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7658


DICKINSON NORMAN ADIONSER,

                Petitioner - Appellant,
          v.

UNITED STATES OF AMERICA;     UNITED      STATES   DRUG ENFORCEMENT
ADMINISTRATION AGENCY,

                Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:12-
cv-02524-RWT)


Submitted:   November 20, 2012              Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and    SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Dickinson Norman Adionser, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dickinson Norman Adionser appeals the district court’s

order denying relief on his civil complaint filed pursuant to

the   Privacy    Act   of     1974,      5    U.S.C.    § 552a     (2006)     and   the

Declaratory     Judgment     Act,   28       U.S.C.    § 2201    (2006).      We    have

reviewed the record and find no reversible error.                       Accordingly,

we affirm.      Adionser v. United States, No. 8:12-cv-02524-RWT (D.

Md. Aug. 30, 2012).          We dispense with oral argument because the

facts   and    legal   contentions        are    adequately       presented    in    the

materials     before   the    court      and     argument       would   not   aid    the

decisional process.



                                                                              AFFIRMED




                                             2